DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 was filed after in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 10 is objected to because of the following informalities:  there is an unnecessary comma in both claim 6 and claim 10 between "member" and "are".  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hato et al. (US 2014/0030568 A1, as cited in the IDS dated 7/8/21) in view of Ruth et al. (US 6,605,382 B2, as cited in the previous Office action).
Regarding claim 1, Hato teaches a secondary battery (1, Hato Figs. 1-2, [0034]) comprising:
a cylindrical can (2, Hato Fig. 1, [0034]);
an electrode assembly (10, Hato Fig. 2, [0036]) which is received in the cylindrical can (Hato [0036]) and includes multiple first tabs (16, Hato Figs. 3-4, [0048]) extending in a first direction which is a longitudinal direction of the cylindrical can, (upward, Hato Figs. 1-3) and multiple second tabs (17, Hato Figs. 3-4, [0048]) extending in a second direction opposite to the first direction (downward, Hato Figs. 1-3);
a cap assembly for sealing the cylindrical can (30, Hato Figs. 1 and 5, [0034, 0065]);
a first current collecting structure (27 with 28, Hato Figs. 2 and 5, [0052-0053, 0056]) which electrically connects the multiple first tabs to the cap assembly (27 connects 16 to 35 via 33, Hato Fig. 2, [0067-0064]) while being insulated from the cylindrical can (via 34 and 43, Hato Figs. 2 and 4, [0065-0066, 0075]); and
a second current collecting structure (21, Hato Figs. 1-2, [0060-0062]) for electrically connecting the multiple second tabs (Hato 0063]) to the cylindrical can (via 23, Hato Fig. 2 and [0061]), 
wherein the first current collecting structure comprises:
a conductive base member (28, Hato Figs. 1-2 and 5, [0056]) having a throughhole located at a central portion thereof to allow the multiple first tabs to pass therethrough (16 through central opening of 28, Hato Figs. 2 and 5, [0056]); and
a conductive cover member (27c, Hato Figs. 1-2 and 5) coupled to the conductive base member (27c welded to 28, Hato [0056]), the multiple first tabs pressed between and contacting each of {a} surface of the conductive base member and a surface of the conductive cover member (16 pressed between inside of 28 and outside of 27c, Hato Fig. 5).

an upper surface of the conductive base member and a lower surface of the conductive cover member.
Ruth, which is analogous in the art of attaching electrode tabs to a battery lid, teaches cylindrical battery case 12 containing electrode assembly 22 (Ruth Fig. 1) wherein tabs 50 extend in an upward direction through central opening 90 of metal ring 78 and are attached to upper surface 88 of the metal ring’s flange 86 (Ruth Fig. 4). The metal ring 78 of Ruth serves a similar purpose to metal ring 28 of Hato in that it acts as a current collector and attaches electrode tabs conductively to the battery end cap while being kept insulated from the battery can (Ruth C1L46-50, C2L5-9, C3L32-49 and Fig. 4). Ruth teaches that the direct contacting of electrode tabs to the metal current collection ring at the top of the battery case is beneficial for saving space within the battery and thus yielding higher energy density (Ruth C4L8-18). 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). Thus, a person having ordinary skill in the art would have found it obvious to orient the current collecting conductive base member of Hato to be similar to that of Ruth such that the electrode tabs were pressed against an upper surface thereof, instead of an inner surface, by the conductive cover member in order to meet their desired design while still achieving conductive connection between the tabs and current collector within the cap assembly and saving space to promote high energy density. In such a configuration, the tabs of modified Hato would have been obvious to rearrange from a vertical orientation (as seen in Hato Fig. 5) to a horizontal configuration (as in Ruth Fig. 4) in order to be compressed between the upper surface 88 of Ruth’s metal ring flange 86 and lower surface of 27a of Hato’s current collector portion 27. Such would achieve sufficient conductive connection as well as space-saving high energy density as taught above while exhibiting the structural relationship necessitated by the instant claim.
Thereby, all limitations of claim 1 are rendered obvious.

Regarding claim 3, modified Hato teaches the limitations of claim 1 above and teaches the conductive cover member (surface 27a of 27, Hato [0064] and Fig. 1) is electrically connected to the cap assembly (to connecting plate 35 of lid unit 30, Hato [0065, 0067] and Fig. 1) through a conductive lead tab (via connecting member 33, Hato [0064, 0067] and Fig. 1).

Regarding claim 4, modified Hato teaches the limitations of claim 1 above and teaches the conductive base member further comprises an insulating layer located on a surface facing the can (34 and 43, Hato [0065-0067, 0073-0075] and Figs. 1 and 5; Ruth C1L46-50 and Fig. 4) but fails to teach that conductive base member comprises an insulating layer located on a surface facing the electrode assembly.
Hato does teach in [0065-0067, 0073-0075] that an insulating plate 34 and gasket 43 serve to insulate the current collector and cap from the battery can (see also Hato Figs. 1 and 5). Ruth agrees that the metal ring current collector at the top of the battery cylinder is insulated from the peripheral can wall (Ruth C1L46-50 and Fig. 4). Hato further teaches in Figs. 3-4 and [0046] that the separators 13 and 14 are wider in the cylindrical longitudinal direction than the anode and cathode, thus the separators provide an insulating spatial gap between the electrode assembly 10 and the conductive base 27a (see also Hato Fig. 1). 
Though modified Hato does not explicitly teach an insulation layer on the current collector base facing the electrode assembly, Hato does teach the separators extending upward to create the gap between the electrode assembly and the current collector as cited above and teaches that the use of an insulating plate layer is known in the art to provide insulation between surfaces (per insulation plate 34, cited above in Hato). Further, Hato teaches that lead tabs 16 provide the connection between the electrode assembly and the upper current collector (Hato Figs. 1 and 5, for example). A skilled artisan 
Thus, claim 4 is rendered obvious.

Regarding claim 5, modified Hato teaches the limitations of claim 1 above and teaches the conductive cover member comprises a cover member throughhole (27d and 27e, Hato Fig. 2) connected to the throughhole of the conductive base member (in adjacent spatial relationship with central hole of base 28 in Hato Fig. 2, modified per claim 1 above to have structure of metal ring 78 including central opening/throughhole 90 of Ruth Fig. 4 which would have communicating connection with cover throughhole in modified Hato).

Regarding claim 6, modified Hato teaches the limitations of claim 1 above and teaches the conductive cover member, the multiple first tabs and the conductive base member[[,]] are welded to one another (16 and 28 welded to 27, Hato [0042, 0055-0056]).

Regarding claim 7, Hato teaches a secondary battery comprising:
a cylindrical can (2, Hato fig. 1, [0034]) comprising a bottom portion (flat bottom of can 2 in Hato Fig. 1, [0034]) and a side portion (cylindrical sidewall of can 2, Hato Fig. 1) extending upward from a periphery of the bottom portion (upward direction in Hato Fig. 1), the bottom portion closing a lower end of the cylindrical can (closed-bottom can 2, Hato [0034]);
an electrode assembly (10, Hato Figs. 2-3) which is received in the cylindrical can (10 within 2, Hato Fig. 1) and includes multiple first tabs extending in a first direction which is a longitudinal direction of the cylindrical can (16’s upward, Hato Fig. 3), and multiple second tabs extending in a second direction opposite to the first direction (17’s downward, Hato Fig. 3);
a cap assembly for sealing the cylindrical can (lid, Hato [0034, 0065], Figs. 1 and 5);
a first current collecting structure which electrically connects the multiple first tabs to the cap assembly (27 connecting 16 to 35 via 33, Hato [0065-0068], Fig. 5) while being insulated from the cylindrical can (vis 34, Hato [0067] and Fig. 5); and
a second current collecting structure (21 with 22, Hato [0058-0059], Figs. 1-2) for electrically connecting the multiple second tabs to the cylindrical can (17 connected to 21 which is connected to bottom of 2 via 23, Hato Fig. 1 and [0059-0062]), wherein the second current collecting structure comprises:
a conductive base member having a throughhole located at a central portion thereof to allow the multiple second tabs to pass therethrough (tabs 17 through central opening of pressure member 22, Hato [0022] and Fig. 1); and
a conductive cover member (21, Hato [0057-0059], Fig. 1) coupled to the conductive base member (22 and 21 coupled via compression and welding to leads 17, Hato [0059]), the multiple second tabs pressed between and contacting each of a surface of the conductive base {a} surface of the conductive cover member (17 pressed between 22 and 21, Hato Fig 1).

Hato fails to explicitly teach the second tabs pressed between a lower surface of the conductive base member and an upper surface of the conductive cover member.
Ruth, which is analogous in the art of attaching electrode tabs to a can, teaches cylindrical battery case 12 containing electrode assembly 22 (Ruth Fig. 1) wherein tabs 56 extend in a downward direction (Ruth Figs. 2 and 6) through central opening at lower end 18 of case 12 and are attached to a bottom edge 94 thereof via pinching of metal ring flange 98 of bottom end cap 94 (Ruth Fig. 6 and C3L50-62). The bottom edge of the case of Ruth serves a similar purpose to metal ring 22 of Hato in that it attaches lower electrode tabs conductively to the battery can and is pressed against the lower battery tabs by a flat circular cover member (Ruth C3L53-57 and Fig. 6). Ruth teaches this connection of electrode tabs being pressed between upper and lower flat surfaces of conductive members is beneficial for saving space within the battery and thus yielding higher energy density (Ruth C4L11-18). 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). Thus, a person having ordinary skill in the art would have found it obvious to orient the current collecting conductive base member of Hato to be similar to that of Ruth such that the electrode tabs were pressed still pressed against such by the conductive cover member in order to meet their desired design while still achieving conductive connection between the tabs and current collector within the cap assembly and saving space to promote high energy density.
Thus, claims 7 is rendered obvious.

Regarding claim 8, modified Hato teaches the limitations of claim 7 above but fails to teach the conductive cover member is directly welded to the bottom surface of the can. Hato teaches that member 21 is welded to bottom surface of can 2 via conducting lead 23 (Hato Fig. 1 and [0060-0061]). 
However, Ruth teaches in Fig. 6 and C3L55-62 that a cover 96 can be directly welded to bottom edge 94 of batter case 12 wall 14 to produce a leak-free seal and to save space (see also Ruth C4L15-19).
A person having ordinary skill in the art would have found it obvious that current collecting cover member 21 of Hato could indeed be welded directly to the base of the battery can, as taught by Ruth, and expect a beneficial reduction in number of construction parts by eliminating lead piece 23 while still achieving conductive connection between 21 and the can bottom. 
Thus, claim 8 is rendered obvious.

Regarding claim 9, modified Hato teaches the limitations of claim 7 above but fails to teach the conductive base member further comprises an insulating layer located on a surface facing the electrode assembly.
Though modified Hato does not explicitly teach an insulation layer on the current collector base facing the electrode assembly, Hato does teach separators extending downward to create the gap between the electrode assembly and the current collector (Hato Figs. 3-4 and [0046]) and teaches that the use of an insulating plate layer is known to provide insulation between surfaces (i.e. insulation plate 34, Hato [0065-0067]). Further, Hato teaches that lead tabs 17 provide the connection between the electrode assembly and the lower current collector (Hato Figs. 1). A skilled artisan would have found it obvious that direct connection between the electrode assembly – including both polarity electrode – and the upper current collector would be detrimental in causing short-circuiting. Thus, the need for insulation between the upper current collector and the electrode assembly (except for the desired contact points via the lead tabs) is recognized by modified Hato, and the use of an insulating plate is 
Thus, claim 9 is rendered obvious.

Regarding claim 10, modified Hato teaches the limitations of claim 7 above and teaches the conductive base member, the multiple second tabs and the conductive cover member[[,]] are welded to one another (17 welded to 21 and 22, Hato [0058-0059]).

Response to Arguments
Applicant’s arguments filed 09/30/2021 with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Ruth in view of Phillips, as argued against on Remarks pages 5-6, is no longer relied upon in the rejection above. A new ground of rejection is applied in view of the IDS filed after the previous Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728